Citation Nr: 1044175	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-17 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for an anxiety disorder. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse. 


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from April 1966 to March 1969.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the RO.    

The Veteran and his spouse testified before the undersigned 
Veterans Law Judge in September 2010.  A transcript of the 
hearing is associated with the record. 

The Board notes that, in a December 2003 rating decision, the RO 
denied service connection for hypertension, a skin disorder and 
loss of teeth.  The Veteran did not perfect an appeal for these 
issues, and they are not before the Board for appellate 
consideration.  See 38 C.F.R. § 20.200.  

The issue of service connection for an anxiety disorder is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The evidence establishes that the Veteran has a current 
diagnosis of PTSD in accordance with DSM-IV.

2.  The Veteran is shown as likely as not to have experienced 
motor and rocket attacks and actual enemy ground attacks while 
attached to the 67th Medical Group and at Bien Hoa in the 
Republic of Vietnam in January and April 1968.    

3.  The current diagnosis of PTSD is shown to be medically 
related to an identified stressor that as likely as not happened 
during the Veteran's period of active service in the Republic of 
Vietnam.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury that 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) and (f) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, further discussion of VCAA is not 
required at this time.  


Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  

A continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection for PTSD requires the presence of three 
elements: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between current symptomatology and a 
claimed in- service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2010).  With respect to the third element, 
if the evidence shows that the veteran engaged in combat and he 
is claiming a combat related stressor, no credible supporting 
evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 
(1994).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a).   38 
C.F.R. § 4.125(a) refers to the American Psychiatric Association 
Diagnostic and Statistical Manual for Mental Disorders, 4th ed. 
(1994) (DMS- IV) as the source of criteria for the diagnosis of 
claimed psychiatric disorders.  

DSM-IV provides that a valid diagnosis of PTSD requires that a 
person has been exposed to a traumatic event in which both of the 
following were present: (1) the person experienced, witnessed, or 
was confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of himself or others, and (2) the person's response 
involved intense fear, helplessness, or horror.  

A veteran's testimony, by itself, can establish the occurrence of 
an in-service stressor event if the requirements of 38 C.F.R. 
§ 3.304(f)(3) are met.  The revised 38 C.F.R. § 3.304(f)(3) 
reduces the evidentiary burden of establishing a stressor when it 
is related to a fear of hostile military or terrorist activity.  
See 75 Fed. Reg. 39843 through 39852 (July 13, 2010). 

Effective on July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor 
related to prisoner-of-war (POW) experience) and (f)(4) (stressor 
of in-service personal assault) were renumbered, respectively as 
(f)(4) and (f)(5), and a new (f)(3) was added which reduces the 
evidentiary burden of establishing a stressor when it is related 
to a fear of hostile military or terrorist activity.  See 75 Fed. 
Reg. 39843 through 39852 (July 13, 2010). 

This final rule applies to a claim of service connection for PTSD 
that is received by VA on or after July 12, 2010; or was received 
by VA before July 12, 2010 but has not been decided by the RO as 
of that date; or is appealed to the Board on or after July 12, 
2010; or was appealed to the Board before July 12, 2010, but has 
not been decided by the Board as of that date; or is pending 
before VA on or after July 12, 2010, because the Court of Appeals 
for Veterans Claims (Court) vacated a Board decision on the 
application and remanded it for readjudication.  See 75 Fed. Reg. 
39843 (July 13, 2010). 

The revised 38 C.F.R. § 3.304(f)(3) provides: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness or 
horror. 

75 Fed. Reg. 39843, 39852 (July 13, 2010).  

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service 
connection can be granted for PTSD if the evidence demonstrates a 
current diagnosis of PTSD (rendered by an examiner specified by 
the regulation); an in-service stressor consistent with the 
places, types, and circumstances of service (satisfactorily 
established by lay testimony) that has been medically related to 
the Veteran's fear of hostile military or terrorist activity by a 
VA psychiatrist or psychologist, or one contracted with by VA; 
and the Veteran's PTSD symptoms have been medically related to 
the in-service stressor by a VA psychiatrist or psychologist, or 
one contracted with by VA.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of 
Appeals for Veterans Claims (Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  


Analysis

There is evidence that tends to support the Veteran's assertions 
that he witnessed motor and rocket attacks and other enemy 
assaults while attached to the 67th Medical Group and stationed 
in the Republic of Vietnam in January 1968 and April 1968.  

The service records show that the Veteran served in the Republic 
of Vietnam from February 1967 to September 1968.  He was attached 
to the 17th Field Hospital (part of the 67th Medical Group) from 
February 1967 to February 1968 and to the 67th Medical Group from 
February 1968 to September 1968.  See the service personnel 
records and Operational Report for the 67th Medical Group dated 
in February 1968.  

The Operational Report for the 67th Medical Group dated in 
February 1968 indicates that its headquarters received two 
attacks in January 1968.  

On January 18th, the general area was hit by two artillery 
rounds.  On January 31st , the base at Bien Hoa were hit by a 
large number of mortar rounds and rockets followed by an enemy 
ground attack which penetrated the base perimeters.  

The personnel from the 67th Medical Group were noted to have 
manned the compound's southern perimeter that formed a portion of 
the penetration shoulder.  The enemy forces were drawn back and 
disorganized before reaching the medical perimeter, and elements 
of the 101st Airborne Division attacked to destroy the enemy 
forces.  See the Operational Report dated in February 1968.  

A May 1968 Operational Report for the 67th Medical Group 
indicates that the report period began at the height of the 
Communist Tet Offensive.  The report indicates that, in April 
1968, the enemy penetrated the area between the Bien Hoa Army 
Base and the Bien Hoa Air Base and personnel from the 
headquarters were on guard around the immediate compound.  

Accordingly, on this record, the Board finds that the evidence 
shows that the Veteran as likely as not was exposed to the 
identified stressors while serving in the Republic of Vietnam.    

The Board also finds that the amended provisions of 38 C.F.R. 
§ 3.304(f)(3) have been met in that the Veteran's lay testimony 
alone tends to establish the occurrence of the stressor events 
that are consistent with the conditions of his service.  Further, 
as noted, the Operation Reports from the 67th Medical Group also 
verify the events of mortar and enemy attack while the Veteran 
was attached to the 67th Medical Group.  

There is medical evidence from a VA psychologist which confirms 
that the claimed stressor is adequate to support the diagnosis of 
PTSD.  

Thus, the evidence establishes a current diagnosis of PTSD that 
as likely as not is causally link to stressor events that 
happened during his service.  

The December 2008 VA examination report shows a diagnosis of PTSD 
in accordance with the DSM-IV.  The psychologist stated that the 
Veteran's documented service in Vietnam and the fact that he was 
subjected to both mortar attacks that involved actual or 
threatened death or physical injury to himself or others, as well 
as his actual duties that included carrying dead or wounded would 
certainly qualify as significant stressors.  

The psychologist noted that the Veteran still relived these 
events and had periodic dreams, nightmares and occasional 
flashbacks.  The Veteran also had ongoing sleep disturbance, 
difficulty interacting with others, easy startle response, 
hypervigilance and avoidance of stimuli.  The Veteran reported 
having these symptoms since service.  The psychologist stated 
that these symptoms substantiated a PTSD diagnosis.   

By extending the benefit of the doubt to the Veteran, the Board 
finds that the service connection for PTSD is warranted.    



ORDER

Service connection for PTSD is granted. 



REMAND

Before the claim for service connection for an anxiety disorder 
was certified to the Board and after the April 2006 Statement of 
the Case was issued, additional pertinent evidence was associated 
with the claims file.

The record shows that the Veteran was afforded a VA psychiatric 
examination in December 2008.  Also, VA treatment records and 
Social Security Administration records were associated with the 
file.  This medical evidence is pertinent to the current appeal.  

The RO did not issue a Supplemental Statement of the Case after 
receipt of this evidence.  Under 38 C.F.R. § 19.31, a 
Supplemental Statement of the Case must be furnished to the 
Veteran when additional pertinent evidence is received after a 
Statement of the Case or the most recent Supplemental Statement 
of the Case has been issued.  See also 38 U.S.C.A. § 7105 (West 
2002).  

As these requirements have not been satisfied, a remand is 
required in order to ensure due process to the Veteran.

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

The RO should readjudicate the claim of 
service connection for an anxiety disorder 
in light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the RO should furnish a fully 
responsive Supplemental Statement of the 
Case to the Veteran and his representative 
and afford them a reasonable opportunity 
for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


